 Case 3:20-cv-01084-WQH-DEB Document 30 Filed 07/28/20 PageID.60 Page 1 of 4



 1   JONATHAN PATCHEN (SBN 237346)
 2   Jonathan.Patchen@bakerbotts.com
     BAKER BOTTS LLP
 3   101 California Street, Suite 3600
 4   San Francisco, CA 94111
     Telephone:415.291.6200
 5   Facsimile: 415.291.6300
 6
     Attorneys for Defendants
 7   BAKER BOTTS L.L.P. and JONATHAN A. SHAPIRO
 8
 9                       UNITED STATES DISTRICT COURT
10
                        SOUTHERN DISTRICT OF CALIFORNIA
11
12
     HARVEY J. KESNER,                    Case No. 3:20-cv-01084-WQH-DEB
13
                                          DEFENDANTS’ OBJECTION
14         Plaintiff,
                                          TO HARVEY J. KESNER’S
15                                        JULY 27, 2020 RESPONSE
     v.
16                                        Date: July 27, 2020
     BAKER BOTTS L.L.P. and
17   JONATHAN A. SHAPIRO,
18
           Defendants.
19                                        Filed:         January 22, 2020
                                          Transferred:   June 8, 2020
20                                        Trial Date:    None
21
22
23
24
25
26
27
28
     DEFENDANTS’ OBJECTION TO                   CASE NOS.: 3:20-CV-01084-WQH-DEB
     HARVEY J. KESNER’S RESPONSE
 Case 3:20-cv-01084-WQH-DEB Document 30 Filed 07/28/20 PageID.61 Page 2 of 4



 1                                         OBJECTION
 2            Defendants Baker Botts, LLP and Jonathan A. Shapiro (“Defendants”)
 3   respectfully object and request that the Court not consent to the filing Plaintiff’s
 4   July 27, 2020 “Response In Opposition And Answering Memorandum To Defendants’
 5   ‘Reply’ To Notice Of Voluntary Dismissal Pursuant To Rule 41” (Dkt. 29; the
 6   “Response”). Alternatively, Defendants’ request leave of court to file a short reply.
 7            The Response is untimely. Defendants filed their motion to dismiss and for
 8   attorney’s fees (Dkt. 25; the “Motion”) on June 24, 2020. The hearing date on the
 9   Motion—assigned by the Court—was July 27, 2020. Local Rule 7.1(e)(2) required
10   Plaintiff to file any opposition to the Motion “not later than fourteen (14) calendar days
11   prior to the noticed hearing.” L.R. 7.1(e)(2) (emphasis in original). Any opposition
12   was thus due on or before July 13, 2020. No opposition was filed on that date.
13            The Response clearly opposes the Motion. It argues, inter alia, that the Motion
14   was improper (Dkt. 29 at 2:15-17); that California law does not apply (id. at 2:18-24);
15   that California anti-SLAPP law does not apply in federal court (id. at 3:1-5:6); that the
16   anti-SLAPP motion was untimely (id. at 5:7-9); and that the first prong of anti-SLAPP
17   is not satisfied (id. at 5:10-25).1
18            The Response, being an untimely opposition to the Motion, may not be filed
19   without permission from Judge Hayes. See Local Rule 7.1(e)(7) (“The clerk’s office is
20   directed not to file untimely motions and responses thereto without the consent of the
21   judicial officer assigned to the case.”). The docket does not indicate that Plaintiff even
22   sought leave to file.
23            The Response is, in fact, doubly untimely. The Response was filed at 5:07 PM
24   (i.e., after close of business) on July 27, 2020. But the Motion had also been taken
25   under advisement on July 27, 2020. See Honorable William Q. Hayes, Civil Pretrial &
26
27   1
           Plaintiff admits as much by linking the Response on ECF to Defendants’ Motion
28   (Dkt. 25) not Defendants’ Reply Brief (Dkt. 28).
                                                -2-
         DEFENDANTS’ OBJECTION TO                            CASE NO.: 3:20-CV-01084-WQH-DEB
         HARVEY J. KESNER’S RESPONSE
 Case 3:20-cv-01084-WQH-DEB Document 30 Filed 07/28/20 PageID.62 Page 3 of 4



 1   Trial Procedures at 2 (“The Court will take all motions under advisement on the
 2   assigned hearing date without notice to the parties.”).
 3            In light of the foregoing, Defendants respectfully request that the Court not
 4   consent to the filing of the untimely Response. Rather, the Court can—and should—
 5   deem the Motion for Attorneys’ Fees unopposed. See Local Rule 7.1(f)(3)(c).
 6            There is no prejudice in this approach. Although Plaintiff dismissed the case
 7   after and in response to the anti-SLAPP motion, as a matter of law that cannot moot or
 8   avoid the mandatory anti-SLAPP fees, as this Court has already held. See Fleming v.
 9   Coverstone, No. 08CV355 WQH (NLS), 2009 WL 764940, at *6 (S.D. Cal. Mar. 18,
10   2009) (Hayes, J.) (a party “may not avoid liability for attorney fees under the anti-
11   SLAPP statute by dismissing his claims subject to a pending anti-SLAPP special motion
12   to strike”).2
13             In other words, there cannot possibly be prejudice in denying consent to file the
14   (very) untimely Response because the untimely Response does not even purport to
15   address the only issue that could allow Plaintiff to avoid the mandatory fees.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24
25   2
            Significantly, Plaintiff does not ask, much less show he is entitled, to be relieved
     of the mandatory anti-SLAPP fees under narrow exception in Coltrain v. Shewalter, 66
26   Cal. App. 4th 94, 107 (1998) – which would have been the only way around his
     obligation to pay them. See Fleming, 2009 WL 764940 at *6 (explaining that the
27   plaintiff must prove “he dismissed [] because [he] has substantially achieved his goals
     through settlement, because Defendant was insolvent, or for other reasons unrelated to
28   the probability of success on the merits.”).
                                                 -3-
         DEFENDANTS’ OBJECTION TO                              CASE NO.: 3:20-CV-01084-WQH-DEB
         HARVEY J. KESNER’S RESPONSE
 Case 3:20-cv-01084-WQH-DEB Document 30 Filed 07/28/20 PageID.63 Page 4 of 4



 1         Should the Court nonetheless consent, and permit the clerk to file, the untimely
 2   Response, Defendants respectfully request the Court permit them to file a short reply to
 3   the untimely Response. Each of the arguments advanced therein is flatly incorrect—
 4   starting with citation to out-of-circuit authority contrary to Fleming and other binding
 5   Ninth Circuit authority—and Defendants should be afforded the opportunity to so
 6   demonstrate.
 7
      Dated: July 28, 2020                     Respectfully submitted,
 8
 9
10                                              /s/ Jonathan Patchen
                                               JONATHAN PATCHEN
11                                             (SBN 237346)
12                                             BAKER BOTTS LLP
                                               101 California Street, Suite 3600
13                                             San Francisco, CA 94111
14                                             Telephone:415.291.6200
                                               Facsimile: 415.291.6300
15                                             Jonathan.Patchen@bakerbotts.com
16                                             Attorneys for Defendants
                                               BAKER BOTTS LLP and
17                                             JONATHAN A. SHAPIRO
18
19
20
21
22
23
24
25
26
27
28
                                              -4-
     DEFENDANTS’ OBJECTION TO                              CASE NO.: 3:20-CV-01084-WQH-DEB
     HARVEY J. KESNER’S RESPONSE
